Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, [ca. 23 December 1782]
From: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)
To: Adams, John


Sir
[ca. 23 December 1782]

Being without any of your favours, we take the liberty to addres you these few lines, on occasion that we are informed by Mr. Grand, that Mr. Morris has again furnish’d some drafts on him, to the amount of about £400,000— tourns., for which Mr. Grand desires our remittances.
We did not receive from Mr. Morris any information nor disposition about those drafts. however it seems to us very possible, that it may be the same, which he intended to draw upon us, and that this alteration may be occasioned by a demand for bills on Paris, and perhaps the Cours of change is not quite regulated upon Holland. We suppose your Excellency will know better than we, how far our suppositions are founded. And since you informed us that it was your intention not to charge your self with the direction of this business, we take however the liberty to ask your Excellencys advice in a matter of so much importance, in which we should wish to have proper directions. But since we know you don’t chuse to give them, we will act in consequence of what your Excellency will be pleased to advise us as a private Man. And therefore we beg to favour us with an answer upon this letter.
Mr. Dumas has made some small additions to the note he furnished before, of the Expences at the house of the united states, which now amount to ƒ 1838:14:— Currt. & which we’ve paid, and charged upon the Account of said states.
We hope that the general Peace will soon be concluded, and after that the Loan in our hands entirely subscribed, for which purpose we will continue our endeavours. We beg to give us intelligence of that desired work, when it happens, and have the honour to be most sincerely / of Your Excellency / The most humble & obedt. Servts.
Wilhem & Jan Willink
Nics. & Jacob van Staphorst.
de la Lande & fÿnje

